DETAILED ACTION
This office action is in response to Applicant’s submission filed on 23 July 2021.   
Claims 13-14, 16-32 are pending.
Claims 1-12, 15 are cancelled.
Claims 26-32 are new.
Rejections under 35 USC 102/103 for claims 13-14, 16-25 are withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Claims 13-14, 16-32 are allowed.



Allowable Subject Matter

Claims 13-14, 16-32 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 13-14, 16-32.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “the activation function is configured to calculate the simplified sigmoid function and the simplified tanh function using zero-point mirroring of the negative definition range of the exponential function; wherein the multi-layer perceptron model includes a permanently hardwired processor core configured in hardware for determining a permanently predefined processing algorithm in coupled functional blocks, wherein the activation function selects, based on a variable, between calculating the simplified sigmoid function and calculating the tanh function
Independent claims 19, 22 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 19, 22, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Tsai, et al., “A Hardware-Efficient Sigmoid Function with Adjustable Precision for a Neural Network System”, IEEE Transactions on Circuits and Systems, Vol.62, No.11, November 2015 [hereafter Tsai] shows sigmoid function implementation for activation function. However, Tsai does not show selectable hardware activation function with zero point mirroring.
Namin et al., “Efficient Hardware Implementation of the Hyperbolic Tangent Sigmoid Function”, 2009 IEEE International Symposium on Circuit and Systems, 24-27 May 2009 [hereafter Namin] shows hyperbolic tangent function implementation of activation function . However, Namin does not show selectable hardware activation function with zero point mirroring.
Moerland et al., “Neural Network Adaptations to hardware implementation”, IDIAP-RP 97-17, January 1997 [hereafter Moerland] shows non-linear activation function implementation. However, Moerland does not show selectable hardware activation function with zero point mirroring.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126